PER CURIAM. *
Granted. The trial judge was incorrect in ruling that he was divested of jurisdiction to try the issue of quantum while the judgment on liability in the bifurcated trial was on appeal. Pursuant to La.Code CivJProc. art. 1915B, the trial court retains jurisdiction to adjudicate the remaining issues in the case while the appeal of the judgment on liability is pending. See also La.Civ.Proc. art. 2088. Nevertheless, the trial judge has the discretion not to proceed with the issue of damages pending the appeal. It is therefore appropriate to vacate the ruling and to remand the case to the trial judge for a discretionary determination of whether to proceed.
Accordingly, the judgment of the trial court is vacated and set aside, and the ease is remanded to the trial court to determine, in its discretion, whether a stay of the damages phase is warranted under the facts of this case.

 Marcus, J., not on panel.